Title: To George Washington from Hanburys & Lloyd, 14 November 1774
From: Hanburys & Lloyd
To: Washington, George



Esteemed Friend
London 14 November 1774

We have now to acknowledge receipt of thy ⟨esteemed⟩ favors of 3⟨0⟩ Decr 30 Apr. 1 June & 4 Augst the Contents whereof are duly ⟨notic⟩’d—We observe by the second that our friend J. P. Custis is married we congratulate him ⟨upon illegiblesion⟩ & heartily wish him health & happiness. We are sorry to see by thine of 4 Augst that thou art displeas’d at our ⟨su⟩ffering thy Bill on us to John Page Esqr. to be noted for ⟨illegible⟩ acceptance tho’ when it became due it was paid—the reason was we had no advice from thee of its being drawn & could not for our own safety accept it untill we receiv’d thy letter advising thereof for in case thy name had been counterfeited the loss would have fallen upon us, we therefore hope upon reconsidering the matter thou wilt see it in a more favourable light & not take offence when none was intended. thy favour of 1 June inclosed a letter directed to Ireland which we put into the post office & doubt not it arriv’d safe—The following Bills drawn by thee upon us on accot of J. P. Custis have appear’d since our last & met due honor.


To
G. Fairfax
£39.5



M. Cooper
65. 



Wm McGrachen
110. 




224.5


We are oblig’d to thee for consigning us 12 h’h’ds Tobo ⅌ the Hanbury which we shall dispose of to the best advantage & flatter ourselves shall be able to render pleasing Acct Sales We made Insurance thereon agreeable to thy directions (Vizt)


12 h’h’ds @ £8.10s. each is £102 @ 2½ prCent is
£2.11. 


Commission 2 prCent
.10.2


⅌ Policy
. 2.6



3. 3.8



which is to the debit of thy account[.] we are sorry to inform thee our old friend Captn Esten died on his passage home 14 days after he left the ⟨cap⟩es of Virginia The present prices of Tobo are from 2¼ to 3 for exportation & from 9⅛ to 10¾ for home Consumption as in quality the very finest sorts will produce something more. we send thee herewith a Magazine & newspaper which beg thy acceptance ⟨of⟩ hope this will come to thee in good health & remain with great regard thy assured friends

Sign’d Hanburys & Lloyd

